DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,428,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application claim the same limitations as the claims to U.S. Patent No. 11,428,102 and are thus encompassed by said claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the tab" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the tab" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation "the tab" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Jr. (4,595,315) in view of Hughes (1,787,154).
	With regard to claim 1, Gallagher discloses a rock bolt arranged for installation within a bore formed in rock strata (abstract), the rock bolt comprising: 
	an elongate shaft (14/16) having a leading end (14) for installation into the bore and a threaded (19) trailing end (16) arranged to project from an open end of the bore (figs. 1-2); an internally threaded nut (24) attached at the trailing end arranged to mount a rock plate (26) against a surface of the rock strata (13), the nut having an axially forward facing contact face arranged for positioning opposed to the rock plate (fig. 6)and an axially rearward facing exposed face (fig. 6); and a recessed portion (28) extending axially inward from the exposed face and defining an axially rearward facing display face being axially recessed relative to the exposed face (fig. 6).
	Gallagher is silent regarding indicia provided at the display face.
	Hughes discloses a nut wherein indicia is provided recessed within the exposed face (pg. 1, lines 68-74).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gallagher and utilize the recessed indicia as taught by Hughes in order to identify the nut and protect the indicia from damage.

	With regard to claim 2, Gallagher, as modified, discloses the invention substantially as claimed however fails to explicitly state an outside surface of the nut has a polygonal, square or hexagonal shape.
	Hughes further discloses a nut comprising a hexagonal cross-sectional profile (fig. 2). It would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to modify Gallagher and utilize a hexagonal profile as taught by Hughes in order to allow the nut to be torqued by a tool.
	With regard to claim 5, Gallagher further discloses he nut is a blind or semi-blind nut (fig. 6).
	With regard to claim 6, Gallagher further discloses the exposed face is annular and the display face is positioned centrally and surrounded by the exposed face (fig. 6).
	With regard to claim 7, Gallagher further discloses wherein the nut is semi-blind and the display face is annular and extends around a central opening into an internal threaded cavity of the nut (fig. 6).
	With regard to claims 12-13, Gallagher, as modified discloses the invention substantially as claimed however fails to explicitly a distance by which the display face is recessed axially relative to the exposed face is less than half of the radial wall thickness of the nut.  However, it would have been an obvious matter of design choice to construct the nut of various dimensions based on the design condition at hand, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With regard to claim 14, Gallagher further discloses resin, cement grouted or mechanical friction bolt (col. 1, lines 5-7).
Allowable Subject Matter
Claims 3-4 and 8 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the dependent claim(s).  Rock bolts are known such as that taught by Gallagher, Jr. (4,595,315) above. Indicia on bolts is known such as that taught by Hughes (1,787,154) above.  However, the cited prior art lacks the threads on an outer surface and a tab within a recessed portion as required by the dependent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
11/19/2022